Matter of DRB Capital, LLC v Hilario (2021 NY Slip Op 01508)





Matter of DRB Capital, LLC v Hilario


2021 NY Slip Op 01508


Decided on March 16, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 16, 2021

Before: Renwick, J.P., Kapnick, Oing, Moulton, JJ. 


Index No. 23176/19E Appeal No. 13338 Case No. 2019-5791 

[*1]In the Matter of DRB Capital, LLC, Petitioner-Appellant,
vDiana Hilario et al., Respondents-Respondents.


Black Marjieh & Sanford LLP, Elmsford (Dana K. Marjieh of counsel), for appellant.

Order and judgment (one paper), Supreme Court, Bronx County (Ruben Franco, J.), entered May 22, 2019, which granted DRB Capital, LLC's (DRB) petition for approval of a transfer of structured settlement payment rights by respondent Diana Hilario, pursuant to General Obligations Law § 5-1701 et seq.  and 26 USC § 5891, unanimously reversed, on the law, without costs, the petition denied and petitioner is directed to resettle the judgment in accordance with this decision.
DRB contends that the judgment is "procedurally defective." Its contention is not contested. The judgment is inadequate to effectuate the transfer of structured settlement payment rights because it "fail[s] to expressly state that the welfare and support of the payee's dependents were taken into account, and that the fees and expenses used to determine the net advance amount are fair and reasonable," as
required by the statutes (see  General Obligations Law § 5-1706[b]; 26 USC § 5891[b][2][A][ii]). Accordingly, petitioner is directed to resettle the judgment.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 16, 2021